Citation Nr: 1212741	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected dysthymia,

REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

By way of background, the Veteran's service connection claims for chronic headaches, a seizure disorder, and an acquired psychiatric disorder were reopened by the Board in June 2010.  The Board remanded the reopened claims, as well as the Veteran's service connection claim for a bilateral shoulder disorder, for further evidentiary development.  After completing the requested development to the extent possible, the RO readjudicated the claims, granting service connection for an acquired psychiatric disorder, diagnosed as dysthymia, and denying the remaining claims, as reflected by a September 2011 rating decision and supplemental statement of the case.  

In response to the September 2011 rating decision granting service connection for dysthymia and assigning a 30 percent disability rating, the Veteran filed a timely notice of disagreement.  As no statement of the case has been issued, the Board is assuming jurisdiction of this claim pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This initial increased rating claim and the Veteran's right shoulder disorder service connection claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's reports of sustaining head injury in service and being diagnosed with a seizure disorder after service are not credible.

2.  The Veteran is not currently-diagnosed with a seizure disorder.

3.  Approximately 36 years elapsed between the Veteran's service and his first diagnosis of a chronic headache disorder.

4.  The 2007 private medical opinion linking the Veteran's headache and shoulder complaints to service is afforded little probative weight, as it is premised on an inaccurate history.

5.  The 2010 VA medical opinion is afforded great probative weight, as it is premised on a neurological examination of the Veteran and a review of his claims file, and it is supported by a sufficient rationale.

6.  The Veteran's report of sustaining upper body trauma during service is not credible.  

7.  The Veteran's service treatment records fail to reflect any in-service left shoulder complaints or reference to a left shoulder disorder.

8.  The record reflects an approximate 28 year lapse between the Veteran's service and the first post-service shoulder complaint of record.

9.  The 2010 VA medical opinion failing to relate the Veteran's current left shoulder disorder to service is afforded great probative weight.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic headaches have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were addressed by a letter issued in October 2007, which was sent to the Veteran prior to the initial adjudication of his claims.  The letter explained the criteria for establishing service connection, the evidence he was responsible for obtaining, the evidence VA would obtain on his behalf, and the method by which VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's Social Security Administration (SSA) records have been obtained, as well as the Veteran's VA treatment records.  Pursuant to the Board's remand directives, the AMC requested the Veteran to complete release forms to allow VA to attempt to obtain treatment from the private providers who have treated his claimed disabilities since service.  However, the Veteran failed to identify any such treatment providers.  The Veteran did clarify that he did not receive any treatment, other than the evaluation of record, from the private practitioner who authored the July 2007 medical opinion of record.  

The Veteran was also offered an opportunity to testify at a Board hearing, but he declined, and pursuant to the Board's remand directives, the Veteran was afforded VA examinations and related medical opinions with regard to his claimed disorders.   The Board finds that the medical examinations and related opinions are adequate for adjudicatory purposes, as they reflects that the examiners conducted comprehensive physical examinations of the Veteran and supported their medical opinions with sufficient rationales.  Moreover, the Veteran has not alleged that the provided examinations or medical opinions are inadequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Headache and Seizure Disorders

The Veteran is seeking service connection for a headache disorder and a seizure disorder, which he claims are attributable to an in-service head (and upper body) injury he sustained when he was hit by military police officers prior to his in-service arrest.  He has reported that following this injury, he was imprisoned for three days and that his headaches began during his period of imprisonment.

The Veteran's personnel records were obtained in an effort to corroborate his report of his in-service imprisonment; however, they fail to reflect any such disciplinary measure.  The Veteran's service treatment records do, however, reflect the Veteran's in-service headache complaints, as reflected in November 1972 and November 1973.  The Veteran's first headache complaint was attributed to sinusitis, and his second complaint was noted to be secondary to eye strain.  The Veteran's service treatment records fail to reflect any reference to a seizure disorder, and no neurological abnormalities were assessed during the Veteran's separation medical examination.

The Veteran was noted to experience headaches of an unknown cause during a July 1974 VA examination, but no chronic headache disorder was diagnosed at this time.  The Veteran again reported experiencing headaches, as well as a history of a seizure disorder, during a February 1975 VA examination, but the examiner noted that the Veteran had no characteristics of epilepsy.  The Veteran also underwent a neurological examination March 1975, and the Veteran was again diagnosed with experiencing headaches of an undetermined caused, with no chronic headache disorder diagnosis made.

The Veteran's post-service treatment records first reference the Veteran's report of experiencing headaches in August 2002, at which time the Veteran reported that he had been experiencing recurrent headaches after an episode of hearing loss and vertigo since 1998.  In 2007, the Veteran's VA treatment records began referencing headaches among his medical problems, although no specific headache treatment is noted.  The Veteran's VA treatment records make no reference to a seizure disorder.

In a July 2007 letter, a private internist authored a letter in which she recounted the Veteran's report of incurring a head trauma during service, after which he began experiencing headaches.  The physician further reiterated the Veteran's report of being diagnosed with a seizure disorder after his discharge from service and her medical opinion that the Veteran's recurrent headaches and seizure disorder are the result of his reported in-service head trauma.

The Veteran was afforded VA neurological examination in August 2010 to address the etiology of the Veteran's claimed headache and seizure disorders.  After conducting a neurological examination of the Veteran and eliciting his reported history for these claimed disorders, the examiner diagnosed the Veteran with migraine headache with aura disorder, but failed to diagnose a seizure disorder.  

With regard to the Veteran's diagnosed headache disorder, the examiner opined that this condition was not related to service, as the Veteran's in-service headache treatment was attributed to other etiologies other than a migraine, namely sinusitis and eye strain.  Moreover, the examiner noted that a review of the Veteran's claims file failed to reveal the Veteran's treatment for a chronic headache disorder since service, with large gaps between the medical treatment records reflecting his complaints of experiencing a headache.

With regard to the Veteran's claimed seizure disorder, the Board first finds that the Veteran's report of sustaining an in-service head injury and having been diagnosed with a seizure disorder after service is not credible.  The Veteran's service personnel records do not document the Veteran's reported in-service arrest and subsequent imprisonment (although documenting another disciplinary measure in which the Veteran received a reduction in pay and rank).  Moreover, the Veteran's in-service headache treatment records also fail to reference any head trauma, instead reflecting the Veteran's reports of either sinus pain or eye strain as the precipitating factors for his headaches.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).    Furthermore, while the Veteran reported a history of seizures in 1975, he did not report that he had been diagnosed with a seizure disorder, and the VA neurologist examining the Veteran failed to render such a diagnosis.  

The Veteran's post-service treatment records are similarly void of a currently-diagnosed seizure disorder.  With regard to the 2007 letter authored by a private physician, the physician did not render a specific diagnosis of a seizure disorder, and there is no indication that the physician conducted a neurological examination of the Veteran.  Rather, the physician merely chronicled the Veteran's reported history of experiencing seizures since service and a post-service diagnosis of a seizure disorder, which, as noted above, the Board finds to be not credible.  Thus, to the extent that the 2007 letter provides a link between the Veteran's reported seizure disorder and service, the Board finds that the opinion lacks probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (holding that an opinion based on an inaccurate history has little probative value).

Moreover, the Veteran was specifically afforded a VA examination to determine whether he had such a current disability, and the VA examiner who conducted the Veteran's 2010 neurological examination failed to render such a diagnosis.  Accordingly, as the evidence of record fails to reflect that the Veteran has a currently-diagnosed seizure disorder, service connection for this condition is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).
 
With regard to the Veteran's claimed headache disorder, the Board notes that while the Veteran was treated for headaches during service and reported experiencing headaches soon after service, the first diagnosis of a chronic headache disorder was rendered in conjunction with his 2010 VA neurological examination.  Indeed, the 2007 private physician's letter acknowledged that no diagnosis had been made with regard to the Veteran's reported headache symptomatology, and the Veteran's in-service and post-service treatment records reference the Veteran's report of headaches without an accompanying diagnosis of a chronic condition.  Rather, the Veteran's in-service headaches were attributed to either sinusitis or eye strain, and his post-service headaches were determined to be of an undetermined cause.  Moreover, the Veteran's recent VA treatment records merely list headaches as among the Veteran's medical problems, but fail to reference a specific diagnosis of a headache disorder nor refer to any actual treatment for headaches.  

The Board notes that the Veteran is competent to report experiencing headaches during and continually since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, the Board finds that the Veteran's credibility as an accurate historian is questionable, as his reported onset of his headaches was during his reported in-service imprisonment, a chronology refuted by the absence of any record of his imprisonment in his service personnel records.  

Moreover, to the extent that the Veteran's in-service headache treatment and post-service headache treatment lends credibility to his report of experiencing headaches continually since service, the Board notes that the Veteran is not competent, as a lay person, to attribute his headache symptomatology to a specific diagnosed headache disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Furthermore, the in-service and post-service assessments of the Veteran's reported headaches attributed the Veteran's symptoms to eye strain, sinusitis, and an "undetermined cause," and no diagnosis of the Veteran's current migraine headache disorder was made.  

Likewise, the 2010 VA examiner determined that the Veteran's current headaches were not related to service, as the Veteran's in-service and post-service headaches differed from his currently-diagnosed condition.  The Board notes that this medical opinion was predicated upon a through neurological examination of the Veteran and a review of his service treatment records.  Moreover, it is supported by a sufficient rationale.  As such, the Board finds that it should be afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   

Thus, the evidence reflects the first diagnosis of a chronic headache disorder many years after service.  The Board finds that this lapse in time between the Veteran's discharge from service in 1974 and his first diagnosis of a chronic headache disorder in 2010 is significant and preponderates against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In sum, the Board finds that the Veteran's reports of sustaining an in-service head injury and a post-service diagnosis of a seizure disorder are not credible; he is not currently-diagnosed with a seizure disorder; many years elapsed between the Veteran's service and his first diagnosis of a chronic headache disorder; the 2007 private medical opinion should be afforded little probative weight; and the 2010 VA medical opinion should be afforded great probative weight.  Accordingly, a basis for granting service connection for either a headache disorder or a seizure disorder has not been presented, and the Veteran's appeal of these issues is denied.

Left Shoulder Disorder

The Veteran has reported that he sustained a left shoulder disorder as the result of an in-service head and upper body trauma he received when being struck by military police officers during his arrest.  As discussed above in the context of the Veteran's service connection claims for headache and seizure disorders, the Board finds that this account of this in-service incident is not credible, as it is refuted by the Veteran's service personnel records.

The Veteran's service treatment records fail to reflect any left shoulder treatment or reference to a left shoulder disorder, and the Veteran's separation medical examination also fails to reflect any upper extremity abnormalities.  

After service, a November 2002 private treatment record reflects the Veteran's report of experiencing shoulder (as well as neck, back, leg, knee, and thigh pain) but no corresponding diagnosis of a shoulder disorder was made.  A July 2007 private physician's letter reflects the Veteran's aforementioned reported upper body trauma during service, and based on this report, the physician opined that the Veteran's current shoulder pain was related to this in-service injury.  A January 2008 VA treatment record reflects the Veteran's report of experiencing bilateral shoulder pain; however, no left shoulder disorder was diagnosed at that time.

The Veteran was afforded a VA examination in July 2010 to address the etiology of his claimed bilateral shoulder disorder.  The examiner chronicled the Veteran's reported history of incurring his shoulder disorders as the result of an in-service altercation with the military police.  After conducting a physical examination of the Veteran and reviewing radiological studies of the Veteran's left shoulder, the examiner diagnosed the Veteran with mild, left acromioclavicular degenerative joint disease.  However, the examiner opined that the Veteran's current left shoulder disorder was not caused by service, including the Veteran's reported in-service altercation.  In support of this opinion, the examiner noted that the Veteran's service treatment records failed to reflect any in-service left shoulder complaints and that the Veteran's last occupation required him  to engage in lifting heavy boxes of bottles.  The examiner further opined that the Veteran's current left shoulder disorder was related to the aging process.

The Board finds that this VA medical opinion addressing the etiology of the Veteran's left shoulder disorder is probative, as it is predicated upon a review of the Veteran's service treatment records and is supported by a detailed rationale.  See Prejean, 13 Vet. App. at 448-49.   Moreover, it is consistent with the evidence of record that first reflects a shoulder complaint in 2002, many years after the Veteran's discharge from service in 1974.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus, the Board concludes that this medical opinion should be afforded great probative weight.  

The Board also acknowledges that the 2007 private physician's letter relates the Veteran's post-service shoulder pain to service.  However, as the history upon which this opinion is predicated has been deemed not credible, the Board finds that the opinion should be afforded little probative weight.  See Kightly, 6 Vet. App. 200.

In sum, the Board's finds that the Veteran's report of sustaining upper body trauma during service is not credible.  Moreover, the Board finds significant the lack of any documented in-service left shoulder complaints, the lapse between the Veteran's service and the first post-service shoulder complaint of record, and the probative 2010 VA medical opinion failing to relate the Veteran's current left shoulder disorder to service.  Given this evidence, the Board concludes that a basis for granting service connection for a left shoulder disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

Service connection got a headache disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for a left shoulder disorder is denied.


REMAND

As referenced above, in a September 2011 rating decision, the RO granted service connection for dysthymia and assigned of a 30 percent disability rating.  In a statement received in October 2011, the Veteran disagreed with the assigned disability rating, giving rise to an initial increased rating claim.  However, neither the Veteran's paper nor virtual claims file reveals that the Veteran has been provided with a statement of the case in response to his notice of disagreement, and this should be accomplished. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should further be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving his statement of the case.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Furthermore, the Board notes that the August 2010 VA psychiatric examination report is not entirely legible, as a portion of the text of the right margin has been cut off.  Accordingly, a legible copy should be reprinted and associated with the Veteran's claims file.  The Veteran's outstanding VA treatment records should be obtained, as well.

With regard to the Veteran's service connection claim for a right shoulder disorder, the Board finds that an addendum to the medical opinion accompanying the July 2010 VA joints examination must be obtained, as the VA examiner erroneously noted that the Veteran's service treatment records fail to reflect any complaints of shoulder pain.  Rather, a May 1974 service treatment record reflect the Veteran's report of sustaining a right shoulder injury.  Accordingly, a medical opinion considering this relevant evidence should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Print a legible copy of the August 2010 VA psychiatric examination report, in which none of the text in the margins is cut off, and associated the report with the Veteran's claims file.

2.  Obtain the Veteran's VA treatment records from August 2010 to the present.
3.  Return the Veteran's claims file to the VA examiner who conducted the Veteran's July 2010 VA joints examination, if available, in order to obtain an addendum medical opinion.  If this examiner is unavailable, the claims file should be provided to another appropriate VA medical professional.  If it is determined that is necessary to reexamine the Veteran to obtain the requested opinion, that should be accomplished.

After reviewing the entirety of the Veteran's claims file, including the Veteran's service treatment records which document his treatment for a right shoulder injury in May 1974, the examiner should opine whether it is at least as likely as not that the Veteran's currently-diagnosed right shoulder disorder had its onset in or is otherwise related to service. 

A complete rationale should be provided for any opinion expressed.  If it is determined that a medically sound opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.  

4.  Provide the Veteran with a statement of the case with regard to the issue of entitlement to an initial disability rating in excess of 30 percent for service-connected dysthymia, pursuant to his October 2011 notice of disagreement.  The Veteran should be advised that if it is his desire to have the Board consider that issue, it will be necessary to submit a timely substantive appeal (VA Form 9) with respect to it.  

5.  Then, readjudicate the Veteran's right shoulder disorder service connection claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


